MEMORANDUM **
Gayane Dashtoyan, a native and citizen of Armenia, petitions for review of the dismissal by the Board of Immigration Appeals (BIA) of her appeal from the decision of the immigration judge (IJ) denying her applications for asylum, withholding of *674removal, and relief under the Convention Against Torture (CAT). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s determination unless the evidence compels a contrary result. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination. Dashtoyan’s testimonial conclusions about material events, such as the document alterations, the death of the head administrator, and the car crash that killed her father, were based upon rumors and her own speculations and assumptions, without supporting facts or direct observations. Her testimony in several other instances was vague and somewhat implausible. See Singh-Kaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir.1999).
Because Dashtoyan failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir. 2005). She has also failed to meet the standard for CAT relief. See 8 C.F.R. § 208.16(c)(2); Kamalthas v. INS, 251 F.3d 1279,1284 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.